UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6766



KEVIN M. BARBOUR, SR.,

                                              Plaintiff - Appellant,

          versus

STATE OF MARYLAND; THOMAS R. CORCORAN, Brock-
bridge Correctional Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
1013-AMD)


Submitted:   June 28, 1996                 Decided:   August 14, 1996


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Kevin M. Barbour, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) action for failure to

either allege that he forewarned Defendants or other prison offi-

cials that he was in danger, or provide evidence of a risk of harm

to Appellant to which Defendants were deliberately indifferent. A
dismissal without prejudice is generally not appealable "unless the

grounds for dismissal clearly indicate that `no amendment [in the

complaint] could cure the defects in the [Appellant's] case.'" See
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1067 (4th Cir. 1993) (quoting Coniston Corp. v. Village of Hoffman
Estates, 844 F.2d 461, 463 (7th Cir. 1988)). Because the district

court's reason for dismissing the action did not clearly indicate

that no amendment could cure the defect, we dismiss the appeal as
interlocutory. We dispense with oral argument, because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2